Citation Nr: 0326790	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  01-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected right leg and left 
leg conditions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had served on active duty from June 1953 to July 
1953 and from July 1954 to December 1968.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2001 RO rating decision which denied service 
connection for a back disability, claimed as secondary to a 
service-connected leg condition (the veteran is service-
connected for vascular disorders of both legs).


REMAND

The veteran claims that the medication he received for his 
service-connected right and left leg conditions caused or 
aggravated his back disability.  He specifically alleges that 
his treatment with Heparin caused osteoporosis of the back.  
The veteran has submitted several medical treatises which 
indicate that Heparin can cause osteoporosis with prolonged 
use.  

The veteran's service medical records do not refer to a back 
disorder.  His service medical records do indicate treatment 
on multiple occasions for vascular conditions of the legs.  A 
February 1968 hospital narrative summary related diagnoses of 
acute pulmonary embolus with transient pulmonary hypertension 
and phlebothrombosis of right accessory long saphenous vein 
and left arm.  There was a notation that the veteran had been 
treated with initial intravenous Heparin and subsequently 
with subcutaneous Heparin.  A July 1968 treatment report 
noted that the veteran had been managed on Heparin for 6 
months and that the plan was to presently switch him to 
Coumadin maintenance.  There was a notation that the he was 
taking 1/2 cc of Heparin, subcutaneous, every 12 hours.  An 
August 1968 consultation sheet noted that the veteran had 
been taking the anticoagulate Heparin for 8 months and that 
he subsequently was taking Coumadin.  The impression was 
history of thrombophlebitis, right leg, recurrent; varicose 
vein, left leg, symptomatic; history of varicose veins, right 
leg, surgically corrected; history of pulmonary embolus on 
two occasions with transient pulmonary hypertension, with 
secondary pulmonary embolus; and anticoagulation for history 
of thrombophlebitis of the right leg and history of pulmonary 
embolus.  Other hospital, examination, and medical reports 
also related diagnoses referring to vascular conditions of 
the right and left legs.  

Post-service medical records show treatment for the veteran's 
service-connected right leg and left leg conditions, and 
include references to medications including Heparin.  Such 
records also reflect treatment for a back disability.  A 
January 1995 VA hospital discharge summary noted that the 
veteran was admitted with a history which included migratory 
thrombophlebitis.  It was noted that on admission, the 
veteran was placed on Heparin and that he was later placed on 
Coumadin.  The diagnoses included venous thrombosis of the 
left upper extremity.  A January 2000 VA treatment report 
noted, as to history, that the veteran had been treated with 
Heparin and had undergone a Greenfield filter placement in 
1996 at a private hospital.  A June 2000 entry noted that the 
veteran had not had an extensive work-up for thrombophilia 
because he initially was on low molecular weight Heparin and 
Coumadin and that he presently was on Coumadin.  

The veteran underwent a VA general medical examination in 
April 2000.  It was noted that he had a history of recurrent 
phlebitis in both lower extremities since the age of twenty-
eight.  It was also reported that he had a history of chronic 
low back pain with traumatic arthritis for about three years.  
The diagnoses included history of recurrent migratory 
thrombophlebitis with post-phlebitic syndrome and 
degenerative joint disease of the lumbosacral spine with 
radiculopathy, status post back surgery.  

The veteran also underwent a VA spine examination in April 
2000.  The examiner specifically noted that there were no 
medical records available.  The impression was spinal 
stenosis by history, postoperative.  The examiner commented 
that based on the available information, he saw no evidence 
that the veteran's back condition was secondary to his 
service-connected disabilities.  The Board observes that the 
examiner's opinion was clearly not based on a review of the 
veteran's claims file.  Additionally, a December 2000 VA bone 
density study noted that the veteran had coagulopathy and 
that he had been a long-term Heparin therapy patient.  The 
report noted that the density of T12 and L2 was determined 
utilizing QPT technique and that the average T score was -1.2 
and that such fell in the range of osteopenia.  It was 
reported that the Z score was 1.0 which was a normal value.  
The impression was mild osteopenia.  

A September 2001 statement from a VA physician noted that the 
December 2000 bone density report, noted above, indicated 
that the veteran had been a long term Heparin therapy 
patient.  The physician stated that the apparent reason such 
comment was made was to inform the radiologist with some 
clinical history to use in reading the bone scan.  The 
physician noted that the December 2000 bone density study 
related an impression of mild osteopenia and that osteopenia 
was a radiological term indicating osteoporosis, a clinical 
term.  It was reported that the veteran had submitted 
literature which indicated that Heparin use could lead to the 
development of osteoporosis in cases of prolonged periods, 
typically longer than 6 months, at high doses (at least 
15,000 IU/day).  The physician stated that the veteran had 
taken Heparin injections for 6 months and that records 
indicated that he received 1/2 cc every twelve hours.  It was 
reported that 1 cc of Heparin contained 10,000 united of 
Heparin, and therefore, 1/2 cc contained 5,000 units).  The 
physician indicated that the veteran's total daily dose was 
10,000 units which was below the referenced article high 
doses (which was 15,000 IU/day).  The Board observes that the 
evidence of record clearly indicates that the veteran was 
treated with Heparin for more than a single period of 6 
months.  Such reference was apparently based on a single 
entry in the veteran's service medical records.  Therefore, 
it appears that the VA physician did not review the veteran's 
entire claims folder in providing such opinion.  
Additionally, the veteran has alleged in statements that he 
would take 20,000 units a day of such medication.  

After a review of the entire record, it is the judgment of 
the Board that the duty to assist the veteran with his claim 
includes obtaining any additional post-service medical 
records and providing him with a VA examination with an 
opinion as to the nature and etiology of the claimed 
condition.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  




Accordingly, this case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
since his release from active duty for a 
back condition and for his service-
connected vascular problems of the legs.  
The RO should then obtain copies of the 
related medical records which are not 
already on file.  

2.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed back 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should indicate 
that such has been accomplished.  The 
examiner should identify all currently 
existing back disabilities and should 
specifically indicate whether or not the 
veteran has osteoporosis of the spine.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
full rationale, as to the etiology and 
approximate date of onset of all currently 
diagnosed back disabilities, including the 
relationship, if any, between all such 
disabilities and the veteran's period of 
service.  The examiner should also 
indicate whether or not any current back 
disabilities were caused by or permanently 
worsened by the veteran's service-
connected disabilities, to specifically 
include medication (including Heparin) 
which he has received for his service-
connected right and left leg conditions.  

3.  Thereafter, the RO should review the 
claim for service connection for a back 
disability, claimed as secondary to 
service-connected right leg and left leg 
conditions.  If the claim is denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  





	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


